Russell, C. J.
1. In the rulings upon the admissibility of testimony there was no error of which the plaintiff in fi. fa. could complain, since the testimony to which he objected was strictly in rebuttal of evidence which he had introduced and which he did not offer to withdraw.
2. The charge of the court clearly and fairly presented every material issue involved in the cause.
3. There was evidence that the defendant in fi. fa. discharged the property in question by paying in full the note which the dged to the plaintiff • in fi. fa. was given to secure, and that thereafter, but before the judgment from which the fi. fa. issued had been obtained, the claimant purchased the property in good faith and paid the full value for it.
4. In view of the facts stated above, the verdict finding the property in dispute not subject to the levy was fully authorized, and the court did not err in overruling the motion for a new trial.

Judgment affirmed.